                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         :
                                                 :
           v.                                    :       Civ. No. 19-356
                                                 :
ANDREW BERKOWTIZ                                 :
                                                 :

                                           ORDER

       On September 25, 2019 Defense Counsel Marc Neff entered his appearance on behalf of

Defendant Andrew Berkowitz, replacing Defendant’s prior counsel, Richard Hark. (Doc. Nos. 35,

36.) Mr. Neff now moves to withdraw, stating “the attorney-client relationship [with Defendant

Andrew Berkowitz] is irretrievably broken” and “[t]he client insists on taking action that the

lawyer considers repugnant.” (Doc. No. 58.) Mr. Neff also notes, “[t]he client has indicated that

he is in the process of obtaining new counsel.” (Id.) Mr. Neff is privately retained, and Defendant

is of course free to fire or replace his counsel. United States v. Gonzalez-Lopez, 548 U.S. 140,

147 (2006) (criminal defendants have the right to counsel of their choosing). No new counsel has

yet entered an appearance, however, so Mr. Neff’s withdrawal would leave Mr. Berkowitz without

representation for the time being. I will thus deny Mr. Neff’s Motion to Withdraw until Mr.

Berkowitz is able to secure new counsel.

       AND NOW, this 1st day of April, 2020, it is hereby ORDERED that Defense Counsel’s

Motion to Withdraw (Doc. No. 58) is DENIED without prejudice.

                                                            AND IT IS SO ORDERED.

                                                            /s/ Paul S. Diamond

                                                            `_________________________
                                                            Paul S. Diamond, J.
